Citation Nr: 0100760	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured cervical spine, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, wherein the RO granted the veteran an 
increased evaluation to 20 percent for service-connected 
residuals of fractures of the 6th and 7th cervical vertebrae.

In a September 1999 statement, the veteran also contended 
that as a result of his disability he has been unable to 
obtain or maintain substantially gainful employment.  The 
question of entitlement to a total compensation rating based 
on individual unemployability has not been adjudicated by the 
RO and is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained. 

2.  The veteran's service-connected residuals of a fractured 
cervical spine is manifested by not more than pain resulting 
in severe limitation of motion; ankylosis of the spine is not 
present, nor has demonstrable deformity of a vertebral body 
been identified on x-ray examination.


CONCLUSION OF LAW

The veteran's cervical spine disability is 30 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5285, 5287, 
5290 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served from September 1956 to August 1960.

Service medical records show that the veteran fractured his 
neck in June 1957. 

In a January 1961 rating decision the RO granted service 
connection for a residuals of a cervical spine fracture, 
evaluated as 10 percent disabling.  In February 1999 the 
veteran submitted a claim for an increased rating for his 
service-connected cervical spine disability.

The veteran underwent a VA examination in June 1999.  The 
examination report notes the veteran's complaints of more or 
less constant pain in his neck.  He also complained of his 
arms falling asleep occasionally.  He indicated that he was 
no longer able to work out because of pain in his neck with 
radiation to the shoulders.  On examination his neck flexion 
was 20 degrees, extension was 30 degrees, rotation was 20 
degrees to the right and 70 degrees to the left, and lateral 
bending was 20 degrees in each direction.  The neurological 
examination of his upper extremities was negative.  X-rays 
were taken revealing degenerative spondylosis most marked at 
C3-4, C5-6, and C6-7 with disc space narrowing, and anterior 
and posterior osteophyte formation.  X-rays also showed a 
straightening of the spine and sclerosis of the joints of 
Luschka, most marked at C5-6.  The examiner diagnosed the 
veteran as having old fractures of the cervical spine (6-7) 
by history with probable spondylosis and radiculitis.  He 
further stated that the range of motion previously noted 
could be decreased by up to 50 percent during a flare-up or 
overuse.

In a July 1999 rating decision the RO increased the 
evaluation for the veteran's service-connected residuals of a 
fractured cervical spine from 10 percent to 20 percent.  
Thereafter, the veteran continued his appeal.

The veteran contended in a September 1999 statement that his 
disability had existed since 1957 and had continuously 
worsened since that time.  He further stated that he needed 
regular periods of rest during the day to alleviate the pain 
and constant numbness and that he has had back spasms since 
his injury was incurred.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of ratings.

A veteran need not meet each and every one of the listed 
rating criteria to qualify for an increased evaluation; only 
findings sufficiently characteristic of the degree of 
function impairment must be shown.  38 C.F.R. § 4.21 (2000).

The history of the veteran's cervical spine disability has 
been considered, although the present level of disability is 
of primary concern when determining whether he is entitled to 
a rating higher than 20 percent.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The Board has considered a number of diagnostic codes under 
which the veteran's disability might be rated in the 
alternative.

Residuals of fracture of a vertebra warrant a 60 percent 
evaluation if there is no spinal cord involvement; but 
abnormal mobility is present which requires a neck brace 
(jury mast).  In other cases, the residuals should be rated 
on the basis of resulting definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  When evaluating the residuals on the basis 
of ankylosis and/or limited motion, evaluations should not be 
assigned for more than one spinal segment by reason of the 
involvement of only the first or last vertebra of an adjacent 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000).

Arthritis, due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved, in this case the 
cervical spine.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion. 38 C.F.R. Part 4, 
Diagnostic Code 5003 (2000).  Applicable regulation provides 
that the criteria for limitation of motion of the cervical 
spine are as follows: severe limitation warrants a 30 percent 
evaluation, moderate limitation warrants a 20 percent 
evaluation, and slight limitation warrants a 10 percent 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).

A diagnostic code relating to disabilities of the cervical 
spine that would also provide for a higher evaluation is that 
for ankylosis of the cervical spine.  Under Diagnostic Code 
5287, favorable ankylosis of the cervical spine warrants a 30 
percent disability evaluation and unfavorable ankylosis of 
the cervical spine warrants a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2000).


Alternatively, the veteran's neck disability may be rated, by 
analogy, based on the severity of intervertebral disc 
syndrome.  Mild intervertebral disc syndrome is evaluated at 
10 percent.  Moderate intervertebral disc syndrome with 
recurring attacks is evaluated at 20 percent.  Severe 
intervertebral disc syndrome with recurrent attacks and 
little intermittent relief is evaluated at 40 percent.  
Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.    38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2000).

The Board finds that the veteran's service-connected neck 
disability is most appropriately rated under Code 5290, 
limitation of motion of the cervical spine.  The July 1999 VA 
examination report states that the veteran's neck flexion was 
20 degrees, extension was 30 degrees, rotation was 20 degrees 
to the right and 70 degrees to the left, and lateral bending 
was 20 degrees in each direction.  The neurological 
examination of his upper extremities was negative.  These 
findings are consistent with moderate limitation of motion 
and warrant assigning the veteran a 20 evaluation.  

However, in evaluating increased rating claims for orthopedic 
disabilities, the Board observes that the Court has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (2000) 
or 38 C.F.R. § 4.45 (2000).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (2000) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim.  In this case, the 
objective medical evidence shows that on top of the veteran's 
current limitations, the range of motion could decrease an 
additional 50 percent during a 

flare-up or overuse.  Such a finding clearly reveals 
additional limitation due to pain to such an extent that it 
warrants an increase to a 30 percent evaluation; the 
maximum permissible evaluation for limitation of motion of 
the cervical spine under Code 5290.

The Board has carefully considered the veteran's contentions 
that his cervical spine disability has worsened and the 
medical evidence of record and finds that his disability does 
not warrant a higher evaluation under any of the other 
diagnostic codes that were considered.  The veteran does not 
meet the criteria for a higher evaluation under Code 5285 
because there is no evidence of a deformity of a vertebral 
body, nor has there been any finding of any abnormal motion 
requiring use of a neck brace.  Likewise, in the absence of a 
diagnosis of unfavorable ankylosis, or functional impairment 
equivalent to unfavorable ankylosis, the veteran does not 
meet the criteria for an evaluation greater than 30 percent 
under Code 5287.

Furthermore, it does not appear that intervertebral disc 
syndrome has been identified; upon examination in July 1999, 
the VA examiner's findings were negative in the neurological 
examination of the veteran's upper extremities and there were 
no objective findings of spasms.  Although the veteran 
complained of constant pain, more or less, there was no 
indication that he suffered from severe, recurrent attacks 
with intermittent relief.  Therefore, the veteran does not 
meet the criteria for an evaluation greater than 30 percent 
under Diagnostic Code 5293.

After reviewing the record, it is concluded that with 
application of 38 C.F.R. § 4.7, the extent of cervical spine 
disability more nearly approximates the criteria required for 
a 30 percent evaluation.



ORDER

An increased rating, to 30 percent, for the veteran's 
service-connected residuals, 
fracture of the cervical spine is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

